        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 1 of 27



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


    DIEGO FERNÁNDEZ-SANTOS,

         Petitioner,
                                                      Civil No. 17-2331 (FAB)
                       v.                                    related to
                                                     Criminal No. 14-225 (FAB)
    UNITED STATES OF AMERICA,

         Respondent.


                                   OPINION AND ORDER

BESOSA, District Judge.

       Diego Fernández-Santos (“Fernández”) is serving a 76-month

term of imprisonment for drug-trafficking and unlawful firearm

possession.        (Crim.         Docket   No.   99.) 1      Before   the   Court   is

Fernández’s motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. section 2255 (“section 2255”).                    (Docket No.

12.)    For the reasons set forth below, the section 2255 motion is

DENIED.

I.     Background

       On     February      13,    2014,   federal     law   enforcement    officers

executed a search warrant at Fernández’s residence.                   (Crim. Docket

No.    84.)      The    officers      seized     a   firearm,   cocaine,    and   drug

paraphernalia.         Id.    Subsequently, a grand jury returned a three-



1
 “Crim. Docket” and “Civil Docket” refer to Criminal Case No. 14-224 and Civil
Case No. 17-2331, respectively.
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 2 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                             2

count indictment charging Fernández with possession of narcotics

with intent to distribute, possession of a firearm in furtherance

of a drug-trafficking crime, and possession of a firearm by a

convicted felon, in violation of 21 U.S.C. section 841(a)(1), and

18 U.S.C. sections 924(c) and         922(g)(1), respectively.         (Crim.

Docket. No. 1.)

     Trial commenced on June 9, 2014.           (Crim. Docket No. 52.)

Before the United States rested, however, Fernández pled guilty to

all counts in the indictment.         (Crim. Docket No. 53.)      He then

moved to withdraw his guilty plea. (Crim. Docket No. 72.)                 The

Court denied this motion. United States v. Fernández, 136 F. Supp.

3d 160 (D.P.R. 2015) (Besosa, J.). Fernández received a concurrent

sentence of 16 months imprisonment as to counts one and three, and

a consecutive sentence of 60 months imprisonment as to count two.

(Crim. Docket. No. 110.)

     The   Court   had   previously   placed   Fernández   on   supervised

release regarding a prior drug conviction.       Crim. Docket No. 86 at

p. 8; see Crim. No. 11-240, Docket No. 122.        Because the offenses

committed by Fernández in Criminal Case No. 14-255 violated the

conditions of his supervised release, the Court also imposed a

consecutive sentence of 24 months imprisonment for the revocation.

(Crim. Docket No. 108 at p. 20.)
         Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 3 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                        3

      On appeal, Fernández asserted that the Court committed two

errors.     First, he argued that the consecutive sentence for the

revocation of supervised release was unreasonable.                      United States

v. Fernández-Santos, 856 F.3d 10, 20 (1st Cir. 2017).                            Second,

Fernández     purportedly        pled    guilty    without        understanding      the

charges set forth in the indictment. Id. at 20.                    The First Circuit

Court of Appeals affirmed the criminal disposition in toto.                          Id.

at 22.

      On November 30, 2017, Fernández filed a pro se motion to

vacate     the   76-month        sentence,   contending          that     he   received

ineffective      assistance       of    counsel.         (Civil    Docket      No.   1.)

Fernández also moved for a “change of venue,” requesting that the

Court recuse itself from this proceeding.                  (Civil Docket No. 2.)

The United States responded to both motions.                     (Civil Docket Nos.

14 & 15.)     Fernández replied.         (Civil Docket No. 17.)

II.   The Section 2255 Motion

      Section 2255 embodies the common law writ of habeas corpus,

an extraordinary remedy for “convictions that violate fundamental

fairness.”       Brecht     v.    Abrahamson,      507    U.S.     619,    622   (1993)

(citation and quotation omitted).                 Pursuant to section 2255, a

prisoner in federal custody may move “to vacate, set aside or

correct [his or her] sentence.”               28 U.S.C. § 2255(a).                “[T]he

statute provides for post-conviction relief in four instances,
       Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 4 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                              4

namely, if the petitioner’s sentence (1) was imposed in violation

of the Constitution, or (2) was imposed by a court that lacked

jurisdiction, or (3) exceeded the statutory maximum, or (4) was

otherwise subject to collateral attack.”          David v. United States,

134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v. United States,

368 U.S. 424, 426-27 (1962)).

      The applicable statute of limitations is one year, beginning

on the date that “judgment of conviction becomes final.” 28 U.S.C.

§ 2255(f)(1); see Barreto-Barreto v. United States, 551 F.3d 95,

100 (1st Cir. 2008) (holding that “the limitations period ‘shall

apply’ to all motions made under § 2255”). 2             For petitioners who

appeal to the Supreme Court of the United States, judgment is final

when certiorari is denied, or the conviction is affirmed.               Derman

v. United States, 298 F.3d 34, 41 (1st Cir. 2002) (citing Kapral

v. United States, 166 F.3d 565, 577 (3d Cir. 1999)).                 Because

Fernández did not seek certiorari review, the limitations period

commenced   “when    the   time   [expired]   for.   .    .   contesting   the

appellate court’s affirmation of the conviction.”             Ramos-Martínez




2 Three additional contingencies trigger the one-year limitations period, all
of which are irrelevant for purposes of this Opinion and Order. See, e.g., 28
U.S.C. § 2255(f)(2) (“The date on which the impediment to making a motion
created by governmental action in violation of the Constitution or laws of the
United States is removed, if the movant was prevented from making a motion by
such governmental action.”).
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 5 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                    5

v. United States, 638 F.3d 315, 320-21 (1st Cir. 2011) (citing

Clay v. United States, 537 U.S. 522, 525 (2003)).

     The    First    Circuit   Court          of   Appeals   affirmed     Fernández’s

conviction and sentence on May 1, 2017.                      Fernández-Santos, 856

F.3d 10, 14.    A petition for a writ of certiorari “is timely when

it is filed with the [Clerk of the Supreme Court] within 90 days

after entry of judgment.”            See Sup. Ct. R. 13.1.           The period of

limitations began on July 30, 2017, the deadline for Fernández to

seek certiorari review.        See, e.g., United States v. Cheng, 392 F.

Supp. 3d 141, 150 (D. Mass. 2019).                    The Bureau of Prisons mail

service received Fernández’s habeas petition on November 6, 2017.

Civil Docket No. 12, Ex. 3; Casanova v. Dubois, 304 F.3d 75, 79

(1st Cir. 2002) (“[We] adopted the prisoner mailbox rule for §

2254 and § 2255 filings”).               Accordingly, the section 2255 motion

is timely.

     A. Procedural Default

       Section 2255 is not a substitute for a direct appeal.

Foster v. Chatman, 136 S. Ct. 1737, 1758 (2016).                    “[A]s a general

rule, federal prisoners may not use a motion under 28 U.S.C. §

2255 to relitigate a claim that was previously rejected [by the

appellate    court].”          Id.        (citations     omitted.)          Moreover,

“[c]ollateral       relief   in      a    §    2255    proceeding    is    generally

unavailable if the petitioner has procedurally defaulted his claim
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 6 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                     6

by failing to raise the claim in a timely manner at trial or on

direct appeal.”       Bucci v. United States, 662 F.3d 18, 27 (1st Cir.

2011) (quotation marks and citations omitted.)                 Relief for claims

not raised at trial or on direct appeal is inappropriate unless

the petitioner can demonstrate both (1) cause for the procedural

default,     and    (2)    actual   prejudice      resulting      from    the   error

asserted.      Id.; United States v. Frady, 456 U.S. 152, 167-68

(1982).

          Generally, postconviction relief requires a “sufficient

showing of fundamental unfairness.”                Singleton v. United States,

26 F.3d 233, 236 (1st Cir. 1994).              An ineffective assistance of

counsel claim is, however, an exception to this rule.                    Massaro v.

United States, 538 U.S. 500, 509 (2003) (holding that “failure to

raise an ineffective-assistance of counsel claim on direct appeal

does not bar the claim from being brought in a later, appropriate

proceedings under § 2255”); see Rivera-Rivera v. United States,

844   F.3d   367,    372    (1st    Cir.   2016)    (“A   claim    of    ineffective

assistance of counsel, rooted in the Sixth Amendment, may be raised

by means of a section 2255 motion.”).                Because Fernández claims

that he received ineffective assistance of counsel, the Court will

adjudicate the section 2255 motion on the merits.                         see e.g.,

Lasalle-Velázquez v. United States, 948 F. Supp. 2d 188 (D.P.R.

2013)   (holding     that    the    procedural      default    doctrine     did   not
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 7 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                               7

preclude the Court from addressing the petitioner’s ineffective

assistance of counsel claims) (Fusté, J.).

       B. Defense Counsel’s Purported Failure to Challenge Judicial
          Participation in Plea Negotiations

         Fernández is dissatisfied with trial and appellate counsel.

Attorney Humberto Guzmán-Rodríguez (“Guzmán”) allegedly “coerced”

Fernández to plead guilty.         (Civil Docket No. 1, Ex. 1 at p. 9.)

On     appeal,     attorney     José    Gaztambide-Añeses      (“Gaztambide”)

purportedly       failed   to   raise    claims   pertaining    to   judicial

participation in plea negotiations.          Id. at p. 7.

         The Sixth Amendment of the United States Constitution

provides that in all criminal prosecutions “the accused shall enjoy

the right to [. . .] the Assistance of Counsel for his defence.”

U.S. CONST. amend VI.         The principles set forth in Strickland v.

Washington, 466 U.S. 668 (1984), govern ineffective assistance of

counsel claims.      See Rojas-Medina v. United States, 924 F.3d 9, 16

(1st Cir. 2019).       Fernández must establish by a preponderance of

the    evidence    that:   (1) counsel’s     performance    “fell    below   an

objective standard of reasonableness,” and (2) that this deficient

performance resulted in actual prejudice.          Strickland, 466 U.S. at

687.    The Court presumes that “counsel’s strategy and tactics fall

within the range of reasonable professional assistance.”                 Knight
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 8 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                          8

v. Spencer, 447 F.3d 6, 15 (1st Cir. 2006) (quoting Strickland,

466 U.S. at 689).

       The Sixth Amendment “does not guarantee [Fernández] a

letter-perfect   defense   or   a   successful   defense;    rather,   the

performance standard is that of reasonably effective assistance

under the circumstances then obtaining.” United States v. Natanel,

938 F.2d 302, 309-10 (1st Cir. 1991).       The Strickland analysis is

“highly demanding” and places a “heavy burden” on Fernández.

Knight v. Spencer, 447 F.3d 6, 15 (1st Cir. 2006) (citing Williams

v. Taylor, 529 U.S. 362, 393 (2000)).

     C. Federal Rule of Criminal Procedure 11

       The effective assistance of counsel claim is based on

Federal Rule of Criminal Procedure 11 (“Rule 11”).          (Civil Docket

No. 1, Ex. 1.)    This rule prohibits the Court from participating

in plea negotiations.      Fed. R. Crim. P. 11(c).          According to

Fernández, Guzmán acquiesced to the purported Rule 11 violations

at trial.    (Civil Docket No. 1, Ex. 1.)          Gaztambide allegedly

omitted the Rule 11 error from the appellate brief.          Id.

       Judicial intervention in the plea negotiations process

presents a “high and unacceptable risk of coercing a defendant to

accept the proposed agreement.”      United States v. Bierd, 217 F.3d

15, 18 (1st Cir. 2000) (no Rule 11 violation when the judge at

sidebar during trial stated “why doesn’t [defendant] plead out,
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 9 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                        9

get the three levels he’s entitled to and then that will accomplish

the severance, but that’s not for me to say.”).        Moreover, Rule 11

“preserves the judge’s impartiality both during and after the plea

negotiations.”     United States v. Bradley, 455 F.3d 453, 460 (4th

Cir. 2006) (internal quotation marks and citation omitted).

     D. The Alleged Rule 11 Violation

          Fernández maintains that the Court participated in plea

negotiations on the first and second days of trial.        (Civil Docket

No. 1, Ex. 1.)     On June 9, 2019, defense counsel requested an ex

parte sidebar before opening statements.        (Crim. Docket No. 84 at

p. 52.)    After a brief discussion with defense counsel, the Court

requested the United States to approach the bench.            Id. at 54.

The following exchange occurred:

     Court: This is not what [defense counsel] came up here
            for, but I asked him if his client would be
            willing to plead, now that the statements will go
            in, and I would give him three points for
            acceptance to plead as to what you had originally
            offered.

     Defense Counsel: The last time.

     Court: Count Two

     United States: The 924(c) count.

     Court: Yes.

     United States: Is he willing to do that?

     Court: Well, he hasn’t talked to him yet.        He said he is
            going to give him the tenth try.
     Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 10 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                        10


     United States: I know.

     Defense Counsel: She knows.

     Court: All right [sic].      We will continue, and you can
            talk to him.

     Defense Counsel: Thank you, Your Honor.

     United States: Well, we are going to continue with the
                    trial, or is he going to talk to him real
                    fast?

     . . .

     Court: All right [sic]. Let’s start at 2:30.

     Defense Counsel: Very well. So I will speak to my client
     now.

     Court: Tell him that I think it’s a good deal.

     Defense Counsel:     His concern is the other count of
                          violation of the supervision.

     Court: Well, there is nothing I can do about that because
            that’s consecutive.

     United States: And I am just asking, Your Honor, isn’t
                    it a fact that by law, if he were to be
                    found guilty of the felon in possession
                    charge, that would be consecutive to the
                    924(c)?

     Court: Yes, but what –

     United States: No. I am just thinking if he were not to
                    choose not to go – not the accept the
                    plea.

     Court: I don’t know.

     United States: Something has to be checked.
     Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 11 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                        11

     Court: If he goes to trial, then he has the drug count,
            the 924(c) is consecutive. And what [the United
            States] says is the felon in possession may be
            consecutive too.

     United States: I believe research was made by the office
                    and –

     Court: You may want to tell him that.

     United States:    That’s why I asked the question.

     Court: Whatever the guideline is, plus 60.

     United States: And the revocation proceeding.

     Court: Plus to revocation hearing.

     Defense Counsel: Why 60?     Felon in possession is 60?

     United States:     No, the 924(c).     Minimum of 60, up to
                        life

     Court:   So it would be the drug charge, the felon in
              possession, which I am not sure whether that
              would be grouped.

     Defense Counsel:    No, the 924(c).     Minimum of 60, up to
                         life.

     Court:   So it would be the drug charge, the felon in
              possession which I am not sure whether that
              would be grouped.

     Defense Counsel: I think it is grouped Your Honor, but
                      I will do my double checking.

     United States:     I am just thinking because statutorily
                        it says under the law that it’s
                        consecutive to any other federal crime,
                        so I would think it is consecutive.

     Court:   So it’s 924—

     United States:     Under 924(c)(1)(A), the law specifies
     Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 12 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                        12

                         that it has to be consecutive.

     Court: Yes, but the question is whether the felon in
            possession is consecutive to the drug charge.

     United States:     Oh, I don’t know – that would be in the
                        Court’s   discretion.     I  think   it
                        definitely is consecutive.

     Court:   Well, you can tell him that.

     United States: But it’s definitely consecutive to the
                    924(c).

     Court:   I understand that. But the 922(g) may not be
              grouped with the drug charge. I am not sure.
              So you may want to tell him that. First of all,
              it may not be grouped, and, second of all, the
              judge has discretion to make it consecutive.

     Defense Counsel:     I need privacy, Your Honor.

     United States:     I can say that, based on the information
                        I was told – obviously, I will have to
                        verify that, but the Government will be
                        seeking – is arguing for it to be
                        consecutive.

     Court:    Plus the revocation, and that certainly is
               consecutive.

     Defense Counsel: I know.

     United   States:     But the revocation       proceedings    is
                          independent and –

     Court:   That’s consecutive.

     Defense Counsel: But what will have to be on the merits.
                      I will not be stipulating to that.

     Court: No, of course not.     If you want to have an
            evidentiary hearing on the revocation, we can do
            that.
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 13 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                    13

      Defense Counsel:        Okay, but not today.

      Court: No. So speak to your client.

      Defense Counsel: Thank you, Your Honor.


(Crim. Docket No. 84 at pp. 54-58.)

      On the second day of trial, defense counsel questioned whether

the United States remained interested in a plea agreement. (Crim.

Docket No. 85 at p. 3.)         The United States responded that “at this

point . . . the only option for the Defendant is to make a straight

plea.     Yesterday he had the opportunity [to accept the offer].”

Id. at p. 5. Fernández proposed, however, to plead guilty if the

sentence     for   violating      the    conditions      of   supervised   release

occurred concurrently to counts set forth in the indictment.                     Id.

The United States countered that Fernández “can do a straight plea,

and   [it    would]     not   make   any   specific      recommendation    in    the

revocation.”       Id. at p. 4.        The Court stated that Fernández would

receive three points for acceptance of responsibility if he pled

guilty at all counts.         Id.

      The    Court,     the   United    States,    and    defense    counsel     then

discussed the United States Sentencing Guidelines.                  Id. at pp. 5—

10.     Trial recessed while a guideline specialist from the United

States      Probation    Office      examined     whether     the   revocation    of

supervised release resulted in a mandatory consecutive sentence.
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 14 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                         14

Id.   This specialist informed the Court and litigants that the

sentence for the violation of supervised release must be served

concurrent to the section 924(c) count. Id.              Defense counsel

confirmed that his client’s sentence “would be 86 versus 93; 86

with a straight plea versus 93 with a verdict.”         Id. at p. 11.

      The Court granted defense counsel’s request to confer with

Fernández, and to contact the supervisor of the Assistant United

States Attorneys in an attempt to revive the plea offer.            Id. at

p. 13.    After a two-hour recess, defense counsel disclosed that

Fernández “reached an agreement with the Government.          He is going

to enter a straight plea.” (Crim. Docket No. 86 at p. 2.) Although

defense counsel referred to an “agreement,” Fernández entered a

straight plea of guilty.      The parties did not enter into a plea

agreement.   The Court subsequently conducted a Rule 11 colloquy.

Id.

         1. The Rule 11 Claim is Unavailing

           Fernández maintains that the Court “set the terms and

conditions of the plea agreement.”       (Civil Docket No. 1, Ex. 1 at

p. 5.)   He cites a litany of alleged Rule 11 violations: (1) the

“good deal” comment from the first day of trial, (2) the acceptance

of responsibility remark, and (3) that defense counsel provided

false information.    Id. at pp. 3—6.

           The “good deal” comment does not contravene Rule 11.
       Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 15 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                     15

The First Circuit Court of Appeals addressed an analogous argument

in United States v. Pagán-Ortega, 372 F.3d 22 (1st Cir. 2004).

The district court stated that the plea offer constituted a “super

break”   and    “good    deal.”     Pagán-Ortega,       372    F.3d   at   27.     The

defendant pled guilty.          Id.    He subsequently appealed, asserting

that the district court violated Rule 11.                Id.        The Pagán-Ortega

court rejected this proposition.               Although the “comments about

‘super break’ and ‘good deal’ admittedly could have exercised a

considerable influence upon the [defendant, they] were clearly

related to the factual and compelling comparison with the risk of

conviction following trial.”           Id. at 28.       The “good deal” comment

by this Court referred to the disparity between a plea agreement

and a trial verdict.          Indeed, the Court afforded defense counsel

and the United States with additional time to negotiate a plea

agreement after obtaining the approximate sentencing guideline

range.

             The section 2255 motion assails the Court’s comment

regarding      the   three    points   for    acceptance       of    responsibility.

(Civil Docket No. 1, Ex. 1 at p. 5.)                    The statement informed

Fernández that a guilty conviction precluded him from receiving

this   deduction.       It    was   not,     however,    interference       in    plea

negotiations.        See United States v. Martin, Case No. 15-10726, 651

F.   Appx.   265,     266    (5th   Cir.   June   7,    2016)(holding      that    the
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 16 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                        16

following comment did not violate Rule 11: “And if you were to

plead guilty today under these circumstances, I would give you the

two points for acceptance [of responsibility].”).                        In fact, the

Court    continued      trial   to     seek        guidance      from    a    sentencing

specialist,     enabling    Fernández         to    make    an     informed     decision

regarding a putative plea agreement.                Ultimately, Fernández faults

the   Court    with    providing      him   with      the     pertinent        sentencing

information.

              Fernández asserts that defense counsel “lied to [him]

about the twenty-year sentence.”              (Civil Docket No. 1, Ex. 2 at p.

4.) The mandatory maximum sentence for violating 21 U.S.C. section

841(a)(1)     (count     one)   is,    however,        a    term    of       twenty-years

imprisonment.         Crim. Docket No. 86 at p. 10; see 21 U.S.C. §

841(b)(1).      The Court disclosed this fact to Fernández at the

change of plea hearing.         Id.     He now claims that defense counsel

forced him to plea, but this decision rested solely with Fernández.

See Smith v. United States, 348 F.3d 545, 552 (6th Cir. 2003)

(“Although the attorney may provide an opinion on the strength of

the government’s case, the likelihood of a successful defense, and

the wisdom of a chosen course of action, the ultimate decision of

whether to go to trial must be made by the person who will bear

the     ultimate      consequence     of      conviction.”).             Because     the

allegations of judicial participation in plea negotiations have no
     Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 17 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                          17

basis in fact or law, the Rule 11 argument is unavailing.

         2. Fernández Failed to Demonstrate that But for the Alleged
            Rule 11 Violation, He Would Have Continued to Stand Trial
           Even if the Court participated in plea negotiations,

postconviction relief pursuant to Rule 11 is unwarranted.                In

United States v. Dávila, the United States Supreme Court rejected

the proposition that judicial involvement in plea negotiations

necessarily invalidates a guilty plea.          133 S. Ct. 2139, 2148

(2013) (“Nothing in Rule 11’s text . . . indicates that the ban on

judicial involvement in plea discussions, if dishonored, demands

automatic vacatur of the plea without regard to case-specific

circumstances.”).   In reviewing Rule 11 motions, “particular facts

and circumstances [. . .] should be assessed, not in isolation,

but in light of the full record.”       Id. at 2148-49.     The relevant

question, after examining the entire record, is whether it was

reasonably probable that, but for the judge’s involvement, the

defendant would have exercised his right to a jury trial.          Id.

     Fernández fails to demonstrate or allege that but for the

purported Rule 11 violation, he would have continued to stand

trial.   As a preliminary matter, Fernández claims that he “never

knew about the sidebar conversations between the judge and the

attorney until [he] received the Appellate brief.”         (Civil Docket

No. 1, Ex. 2 at p. 2.)    The Court cannot discern how unknown Rule
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 18 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                    18

11 violations influenced Fernández to change his plea.                   If he only

learned      about     purported    judicial       participation          in     plea

negotiations after trial, how did the Rule 11 violation induce him

to plead guilty?

             According to Fernández, he changed his plea for two

alternative reasons.       First, defense counsel “forced” him to plead

guilty because the Court applied “pressure.”           (Civil Docket No. 1,

Ex. 1 at p 8.)        Second, Fernández allegedly “had to plead guilty

or my mother would be arrested and that would kill her.”                       (Civil

Docket No. 1, Ex. 2 at p. 4.)             He fails to address, however,

whether defense counsel’s advice derived from a sound assessment

of     the   evidence,   or   whether     family    related       considerations

motivated the motion for a change of plea.                 Other than post-hoc

allegations, the record is devoid of evidence suggesting that

Fernández     would    have   proceeded   with     trial    but    for    judicial

participation in plea negotiations.            See Posey v. United States,

Case No. 20-121, 2020 U.S. Dist. LEXIS 78874 at *26-27 (M.D. Tenn.

May 5, 2020) (“And in this case, there is no reason to believe

that, contrary to what Petitioner said in his plea agreement and

plea    hearing   –    confirming   the   voluntary,       unpressured,        fully

advised and fully counseled nature of his plea of guilty – a

reasonably probability exists that he actually would not have pled

guilty but for the district judge’s alleged Rule 11 participation
       Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 19 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                           19

violation.”); United States v. Thompson, 770 F.3d 689, 698 (8th

Cir. 2014) (holding that the defendant’s Rule 11 motion lacked

merit because “even during the sentencing hearing, [he] failed to

give any indication that the district court had led him to expect

a particular sentence in exchange for pleading guilty”).

            The Rule 11 colloquy conducted by the Court established

that   Fernández    knowingly    and   voluntarily     pled   guilty.    See

Fernández-Santos, 136 F. Supp. at 164.            At the change of plea

hearing, the Court asked Fernández the following question: “Do you

understand that you can maintain that plea of not guilty, and we

will continue with trial against you?”        (Crim. Docket No. 86 at p.

6.)    Fernández answered “yes.”       Id.    The Court also questioned

whether Fernández moved to change his plea “because someone forced

[him]” to do so.      Id. at p. 16.      Fernández answered “no.”        Id.

His statements under oath at the change of plea “carry a strong

presumption of verity,” because “it is the policy of the law to

hold litigants to their assurances.”          United States v. Marrero-

Rivera, 124 F.3d 342, 349 (1st Cir. 1997) (citations omitted).

Accordingly, the Court accepts the assertions Fernández made at

his change of plea hearing as true.

            The strength of the evidence against Fernández is an

additional motivation for the change of plea.           See United States

v. Oakes, 411 F. Supp. 2d 1, 4 (D. Me. 2006) (“Often the decision
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 20 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                             20

to plead guilty is heavily influenced by the defendant’s appraisal

of   the    prosecution’s    case   against   him   and   by   the   apparent

likelihood of securing leniency should a guilty plea be offered

and accepted.”) (citing Brady v. United States, 397 U.S. 742, 756

(1992). The Court denied Fernández’s motion to suppress statements

made by him on the date of his arrest.              (Crim. Docket No. 49.)

These      admissions   incriminate   Fernández,     serving   as    powerful

evidence at trial. (Crim. Docket No. 49.) For instance, Fernández

informed law enforcement officers that “there was a weapon behind

the washing machine” before they searched the residence.                  (Crim

Docket No. 83 at p. 13.)        The jury heard testimony regarding this

statement and a detailed account of the contraband he possessed in

violation of various federal statutes.         (Crim. Docket No. 84 at p.

67.).      Physical evidence against Fernández included, inter alia,

three magazines, ten rounds of .38 caliber ammunition, five rounds

of 9mm caliber ammunition, drug paraphernalia, and cocaine. (Crim.

Docket No. 11 at p. 1.)         Indeed, Fernández possessed legitimate

incentives to plead guilty.         See Williams v. United States, 879

F.3d 244, 249 (7th Cir. 2018) (Although the defendant “insisted

that but for the Judge’s Rule 11(a)(1) violation, he would not

have accepted the government’s plea offer,” the Seventh Circuit

Court of Appeals held that the “overwhelming evidence against [the

defendant] and the prospect of a mandatory life term [negated his]
       Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 21 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                 21

hindsight claim that he would have rejected such exceptionally

favorable terms”).       In sum, Fernández pled guilty because he

concluded that doing so aligned with his best interests.

         3. The Ineffective Assistance of Counsel              Claim    against
            Guzmán and Gaztambide is Meritless

            Because the Rule 11 violation is unsubstantiated, the

ineffective assistance of counsel claim is meritless.               See, e.g.,

United States v. Rector, Case No. 08-50015, 2013 U.S. Dist. LEXIS

156937 at *29 (W.D. Ark. Nov. 1, 2013) (“For the foregoing reasons,

the Court finds that there were no Rule 11(c) violations.                       It

cannot, therefore, have been ineffective assistance of counsel for

[the   defendant’s]    attorneys    not   to    object   to   any   Rule     11(c)

violations.”) Guzmán and Gaztambide are not ineffective by failing

to set forth frivolous arguments.           See Jones v. Barnes, 463 U.S.

745, 754 (1983); Cofske v. United States, 290 F.3d 437, 444-45

(1st   Cir.    2002)     (holding    that      appellate   counsel     was    not

ineffective for foregoing an argument that “was not especially

promising”).     An attorney need not raise baseless claims, and

failure to do so does not render his or her legal assistance

ineffective.     See Acha v. United States, 910 F,2d 28 (1st Cir.

1990); Brown v. United States, 42 F.Supp.2d. 122, 131 (D.P.R.

1998).   Accordingly, the section 2255 motion is DENIED.
     Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 22 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                           22

III. The Motion to Recuse

     Fernández requests that the Court recuse itself from this

proceeding pursuant to a “motion to change venue.”         (Civil Docket

No. 2.)      This motion cites a nebulous “due process” basis for

disqualification.        The relevant recusal statutes are 28 U.S.C.

sections     144   and    455   (“section   144”   and   “section      455,”

respectively). See 28 U.S.C. §§ 144 & 455.

     Defendants possess a “due process right to be tried before an

impartial judge – a fundamental right essential to a fair trial.”

Mitchell v. Sirica, 502 F.2d 375, 390 (D.C. Cir. 1974); see Tumey

v. Ohio, 273 U.S. 510, 535 (1927) (“No matter what the evidence

was against him, [the defendant] has the right to have an impartial

judge”). The allegations contained in Fernández’s motion to recuse

implicate the integrity of this Court and public confidence in the

judiciary.     The arguments in support of the motion to recuse,

however, are unconvincing.

     A. Recusal Pursuant to Section 144

           The recusal procedure set forth in section 144 provides,

in its entirety, that:

     Whenever a party to any proceeding in a district court
     makes and files a timely and sufficient affidavit that
     the judge before whom the matter is pending has a
     personal bias or prejudice either against him or in favor
     of any adverse party, such judge shall proceed no further
     therein, but another judge shall be assigned to hear
     such proceeding.
       Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 23 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                  23


       The affidavit shall state the facts and the reasons for
       the belief that bias or prejudice exists, and shall be
       filed not less than ten days before the beginning of
       the term at which the proceeding is to be heard, or good
       cause shall be shown for failure to file it within such
       time. A party may file only one such affidavit in any
       case.   It shall be accompanied by a certificate of
       counsel of record stating that it is made in good faith.

28 U.S.C. § 144.        Fernández must demonstrate “in [an] affidavit

that   the    [undersigned]    judge      does   have   a     personal    bias   or

prejudice” in accordance “with the procedural requirements of

[section 144].”       In re Martínez-Cátala, 129 F.3d 213, 218 (1st

Cir. 1997) (footnote omitted).         Before determining whether recusal

is warranted, the “judge must pass upon the legal sufficiency of

the affidavit.”       United States v. Giorgi, 840 F.2d 1022, 1034-35

(1st   Cir.   1988)   (holding   that      “Judge   Pérez-Giménez        correctly

followed [section 144]; he reviewed the motion and supporting

materials and found no legal basis for disqualification therein”)

(emphasis in original).

       Fernández’s “motion to change venue” does not contain an

affidavit.     This defect renders section 144 inapplicable in this

litigation.     See United States v. Chantal, 902 F.2d 1018, 1020 n.3

(1st Cir. 1990) (denying relief pursuant to section 144 because

the    “defendant     has   failed   to     support     the    motion    with    an

affidavit”); Leland v. United States, 495 F. Supp. 2d 124, 127 (D.

Me. 2007).     Accordingly, the Court need not transfer the recusal
        Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 24 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                                   24

motion to another judge.          See In re United States, 158 F.3d 26, 34

(1st Cir. 1998) (“Although a trial judge faced with a § 455(a)

disqualification motion may, in her discretion, leave the motion

to a different judge, no reported case of accepted principle of

law compels her to do so.”) (citations omitted)

       A. Recusal Pursuant to Section 455

          Section 455(a) directs “[a]ny justice, judge, or magistrate

judge    of   the    United     States    [to]   disqualify      himself   in    any

proceeding     in     which     his   impartiality       might     reasonably    be

questioned.”        28 U.S.C. § 455(a); In re Martínez-Cátala, 129 F.3d

at 220 (holding that “where the appearance of partiality exists,

recusal is required regardless of the judge’s own inner conviction

that    he    or    she   can    decide    the    case    fairly     despite     the

circumstances”) (internal citation omitted); In re Bugler, 710

F.3d 42, 46 (1st Cir. 2013) (“The point under § 455(a) is not [the

judge’s] actual state of mind at a particular time, but the

existence of facts that would prompt a reasonable question in the

mind of a well-informed person about the judge’s capacity for

impartiality.”). 3        To    trigger    section   455(a),      Fernández     must


3  Congress bifurcated section 455, providing for mandatory recusal in
subsections (a) and (b). 28 U.S.C. § 455. Section 455(b)(1) enumerates five
circumstances in which disqualification is obligatory, none of which are
pertinent in this action. See e.g., 28 U.S.C. § 455(b)(4) (recusal is mandatory
when the presiding judge “knows that he, individually or as a fiduciary, or his
spouse or minor child residing in his household, has a financial interest in
the subject matter in controversy”).
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 25 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                            25

present “more than subjective fears, unsupported accusations or

unfounded surmise.”       In re United States, 158 F.3d at 30.      Recusal

is   appropriate   only    when    the   circumstances   “provide   what   an

objective, knowledgeable member of the public would find to be a

reasonable basis for doubting the judge’s impartiality.”                In re

Boston Children’s First, 244 F.3d at 167 (internal quotation

omitted).

            The Court “has a duty not to recuse himself or herself

if there is no objective basis for recusal.”         In re United States,

441 F.3d 44, 67 (1st Cir. 2006); see United States v. Snyder, 235

F.3d 43, 45 (1st Cir. 2000) (“[U]nder § 455(a) a judge has a duty

to recuse himself if his impartiality can reasonably be questioned;

but otherwise he has a duty to sit.”).           “While doubts ordinarily

ought to be resolved in favor of recusal, the challenged judge

enjoys a margin of discretion.”           In re United States, 158 F.3d

at 30 (citation omitted).         This discretion exists because “in many

cases reasonable deciders may disagree.”         In re United States, 666

F.2d at 695.   Each case implicating section 455(a) is sui generis,

requiring a fact-specific analysis. In re Boston Children’s First,

244 F.3d at 171; In re United States, 158 F.3d at 31.          Ultimately,

the question for an appellate court is “not whether it would have

decided as did the trial court, but whether that decision cannot

be defended as a rational conclusion supported by [a] reasonable
     Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 26 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                         26

reading of the record.”      In re United States, 666 F.2d at 695.

         1. The Motion to Recuse is Unsubstantiated

            Because the section 2255 motion is based on Rule 11,

Fernández argues that there is an “untenable conflict to fairly

judge one’s own professional acts without actual or apparent bias.”

(Civil Docket No. 2 at p. 1.)       Pursuant to Fernández’s rationale,

no court is capable of adjudicating a Rule 11 motion.               Courts

routinely resolve allegations of judicial participation in plea

negotiations, however, without transferring the matter to another

judge.     See Cruz v. United States, Case No. 16-1789, 2019 LEXIS

175264 (D.P.R. Sept. 30, 2019) (Cerezo, J.); United States v. Cain,

Case No. 16-103, 2020 U.S. Dist. LEXIS 2409 at *38 (D. Me. Jan. 7,

2020) (“I followed Rule 11(c)(1) and did not participate in any

plea agreement negotiations between the prosecutor and Mr. Cain’s

defense lawyer.”); United States v. Salahuddin, 608 F. Supp. 2d

1061, 1065 (E.D. Wis. 2009).

     The    motion   to   recuse   relies   exclusively   on   Fernández’s

subjective    beliefs.      Surmise   and   conjecture    cannot   sustain

recusal.     See In re Allied-Signal, Inc., 891 F.2d 967, 970 (1st

Cir. 1989) (“[W]hen considering disqualification, the district

court is not to use the standard of Caesar’s wife, the standard of

mere suspicion.”) (internal quotation and citation omitted).             A

fair and impartial judiciary is a lodestar of this democracy,
      Case 3:17-cv-02331-FAB Document 22 Filed 03/26/21 Page 27 of 27



Civil No. 17-2331 and Criminal No. 14-225 (FAB)                            27

revered by this Court and essential to the peaceful resolution of

civil and criminal disputes.     A “motion to recuse is a very serious

matter and must have a factual foundation.” In re United States,

441 F.3d at 65.     That foundation is lacking in this proceeding.

Accordingly, the motion to recuse is DENIED.

IV.   Conclusion

      For the reasons set forth above, Fernández’s motion to vacate,

set aside, or correct his sentence in Criminal Case No. 14-

225 (FAB) pursuant to section 2255 is DENIED.          (Civil Docket No.

1.)   The motion to recuse is also DENIED.        (Civil Docket No. 2.)

This case is DISMISSED, with prejudice.       Judgment shall be entered

accordingly.

      If petitioner files a notice of appeal, no certificate of

appealability   shall   issue   because   petitioner    has   not   made   a

substantial showing of the denial of a constitutional right.

28 U.S.C. § 2253(c)(2).

      IT IS SO ORDERED.

      San Juan, Puerto Rico, March 26, 2021.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
